927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael E. DUVALL, Appellant,v.Anthony M. FRANK, Postmaster General.
No. 90-5190.
United States Court of Appeals, District of Columbia Circuit.
Feb. 6, 1991.

DISMISSED.
Before MIKVA, Chief Judge, and HARRY T. EDWARDS and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, the motion to dismiss and the response thereto, and the motion for case to be expedited, it is


2
ORDERED that the motion for appointment of counsel be denied.  Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.    See Poindexter v. FBI, 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).  It is


3
FURTHER ORDERED that the motion to dismiss be granted.  The district court's order denying Duvall's motion for appointment of counsel is neither a final order nor an immediately appealable collateral order.    See Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).  It is


4
FURTHER ORDERED that the motion for case to be expedited be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.